DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.   Claims 1-18 remain pending in the application.  Claims 10-16 remain withdrawn from consideration.  The previous objections to the drawings are withdrawn in light of applicant's cancelling of claim 19.  The previous objections to claims 17-19 are withdrawn in light of applicant's amendment to claim 17.  The previous 35 USC 112 rejection of claim 20 is withdrawn in light of applicant’s cancelling of claim 20.
Claim Objections
Claims 1-9, 17 and 18 are objected to because of the following informalities:  
In claim 1 line 5, “the other chamber” should be changed to --the other chamber of the chambers-- to be consistent.  
In claim 1 line 10, “the one chamber side” should be changed to --the one chamber of the chambers side-- to be consistent.  
In claim 1, line 10 and in line 15, “the one chamber toward” should be changed to --the one chamber of the chambers toward-- to be consistent.  

In claim 1 line 13 “to close an opening portion” should be changed to --to close a second opening portion-- since there is already an opening portion recited in the case.
In claim 1 line 15, “of the flow channel” should be changed to --for the flow from the flow channel-- since the throttle is not actually in the flow channel.
In claim 4-6 lines 3-4, “in a mounted member where the hydraulic cylinder device is mounted” should be changed to --in a mounted member which is mounted to a hydraulic cylinder-- since the hydraulic cylinder device comprises the mounted member the hydraulic cylinder device cannot be mounted in a hole of the mounted member.
In claim 17 line 5 and twice in line 8, “the other chamber” should be changed to   --the other chamber of the chambers-- to be consistent.  
In claim 17 line 9, “the first chamber” should be changed to --the first chamber of the cylinder-- to be consistent.  
In claim 17, twice in line 12, line 17, line 18 and line 23, “the one chamber” should be changed to --the one chamber of the chambers-- to be consistent.  
In claim 17 line 13, “the second chamber” should be changed to --the second chamber of the cylinder--.
In claim 17 line 18, “exterior of the chamber” should be changed to --exterior of the second case-- since the flow channel is already exterior of the chamber.
In claim 18 lines 4 and 5, “the other chamber side” should be changed to --the other chamber of the chambers side--.

In claim 18 line 10, “of the flow channel” should be changed to --for the flow from the flow channel-- since the throttle is not actually in the flow channel.
In claim 18 line 10, “the other chamber” should be changed to --the other chamber of the chambers--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0275929 to Tsutsui in view of U.S. Patent Publication 2008/0047621 to Ittlinger.
Referring to claims 1- 9, Tsutsui teaches a hydraulic cylinder device comprising:
a pump (20) that discharges hydraulic fluid (Fig. 2; paragraph [0033]);
a valve body (51c) that is disposed so as to partition an inside of a chamber, into which the hydraulic fluid discharged from the pump (20) flows (via 71b), into chambers so that when pressure in one chamber of the chambers on one side of the valve body (51c) is higher than pressure in the other chamber of the chambers on the other side of 
a non-return valve (51e) that includes a movable member (51p, 51q), an elastic member (51r) and a support member (51o), the movable member (51p, 51q) that moves to open and close one opening portion (51u) that is an opening portion on the one chamber of the chambers side in a case (51n) that forms a flow channel from the one chamber toward an exterior (71A) of the case (51n), the elastic member (51r) that gives force to the movable member (51p, 51q) in a direction to close the one opening portion (51u), the elastic member (51r) that has one end portion supported by the movable member (51p, 51q), the support member (51o) that is disposed to close a second opening portion on the exterior side in the case (51n) to support the other end portion of the elastic member (51r), the support member (51o) that has a through hole (22e) that serves as a passage for the flow from the flow channel from the one chamber of the chambers toward the exterior (Figures 9-11, Figures 9 and 10 annotated below; paragraphs [0103]-[0110]),
 wherein the elastic member (51r) is a coil spring; the support member (51o) has a recess which sinks from an end face on the one chamber side, and in which the other end portion of the coil spring (51r) is disposed; and the through hole (22e) of the support member (51o) makes communication between an interior of the recess and the exterior (71A) (Figures 9 and 10, annotated below; paragraphs [0103]-[0110]),
wherein an edge of the recess has an internal diameter gradually smaller from the one chamber side toward the exterior side (Figures 9 and 10 annotated below),

wherein an external diameter of the protruding portion in a radial direction of the through hole is smaller on the exterior side than on the one chamber side (Figures 9 and 10 annotated below). 
[AltContent: arrow][AltContent: textbox (Case )][AltContent: textbox (Support Member )][AltContent: arrow][AltContent: textbox (End Face )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow Channel)][AltContent: arrow][AltContent: textbox (One Opening Portion )][AltContent: arrow][AltContent: textbox (Other Chamber )][AltContent: arrow][AltContent: textbox (Edge of Recess )][AltContent: textbox (One Chamber )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Another Flow Channel )][AltContent: textbox (External Diameter on the One Chamber Side )][AltContent: arrow][AltContent: textbox (Movable Member )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valve Body )][AltContent: textbox (One Chamber Side )][AltContent: textbox (Elastic Member )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protruding Portion )][AltContent: textbox (External Diameter on Exterior Side )][AltContent: arrow]
    PNG
    media_image1.png
    323
    164
    media_image1.png
    Greyscale

[AltContent: textbox (Through Hole )][AltContent: textbox (Flow Channel )][AltContent: textbox (Exterior Side )]


Annotation of Tsutsui Figure 9.


[AltContent: arrow][AltContent: textbox (Exterior Side )][AltContent: arrow][AltContent: textbox (Protruding Portion )][AltContent: arrow][AltContent: textbox (Opening Portion )][AltContent: textbox (External Diameter on the One Chamber Side )][AltContent: textbox (External Diameter on Exterior Side )][AltContent: arrow][AltContent: arrow][AltContent: textbox (End Face )][AltContent: arrow][AltContent: arrow][AltContent: textbox (One Chamber Side )][AltContent: textbox (Edge of Recess )][AltContent: arrow]
    PNG
    media_image2.png
    318
    336
    media_image2.png
    Greyscale


Annotation of Tsutsui Figure 10.
Tsutsui does not teach a sectional area of the flow channel in the through hole being smaller than a sectional area of the one opening portion such that the through hole functions as the throttle.  Ittlinger teaches a non-return valve comprising:
a support member (right side of housing 1 in Figures 1 and 2) that has a through hole (3) that serves as a throttle of for the flow from a flow channel (2) toward the exterior (outside of 1), wherein a sectional area of a flow channel (3) in the through hole is smaller than a sectional area of one opening portion (the opening of 2 into 9) such that the through hole (3) functions as the throttle (Figures 1 and 2; paragraph [0018]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the device taught by Tsutsui with the throttle taught by Ittlinger in order to regulate the flow out of the non-return valve and further to provide some back pressure which operates with the spring to bias the valve closed.

Referring to claims 17 and 18, Tsutsui teaches a hydraulic cylinder device comprising:
a pump (20) that discharges hydraulic fluid (Fig. 2; paragraph [0033]);
a valve body (51c, 52c) that is disposed so as to partition an inside of a chamber, into which the hydraulic fluid discharged from the pump (20) flows (via 71b), into chambers so that when pressure in one chamber of the chambers on one side of the valve body (51c, 52c) is higher than pressure in the other chamber of the chambers on the other side of the valve body (51c), the valve body (51c) moves from the one side toward the other side (Figures 9 and 10 annotated above; paragraph [0056]);
a first non-return valve (51e) that is closed when pressure in a first chamber (Y1) of a cylinder (11) is higher than pressure in the other chamber (Y2) of the chambers, and that is open when the pressure in the other chamber (Y2) of the chambers is higher than the pressure in the first chamber (Y1) of the cylinder (11) and when the valve body (51c, 52c) has moved to the other side (Figures 5, 9 and 10, Figures 9 and 10 annotated above; paragraphs [0103]-[0110]); and
a second non-return valve (52e) that is closed when pressure in a second chamber (Y2) of the cylinder (11) is higher than pressure in the one chamber (Y1) of the chambers, and that is open when the pressure in the one chamber (Y1) of the chambers is higher than the pressure in the second chamber (Y2) of the cylinder (11) and when the valve body (51c, 52c) has moved to the one side (Figures 5, 9 and 10, Figures 9 and 10 annotated above; paragraphs [0103]-[0110]); 
wherein the second non-return valve (52e) includes a second movable member (52p, 52q), a second elastic member (52r) and a second support member (52o), the 
wherein the first non-return valve (51e) includes a first movable member (51p, 51q), a first elastic member (51r) and a first support member (51o), the first movable member (51p, 51q) that moves to open and close the other opening portion (51u) that is an opening portion on the other chamber of the chambers side in a first case (51n) that forms a flow channel from the other chamber of the chambers toward the exterior of the first case (51n), the first elastic member (51r) that gives force to the first movable member (51p, 51q) in a direction to close the other opening portion (51u), the first elastic member (51r) that has one end portion supported by the first movable member (51p, 51q), the first support member (51o) that is disposed to close an opening portion on the exterior side (71A) in the first case (portion of 22 surrounding 51e) to support the 
Tsutsui does not teach the through holes of the non-return valves functioning as the throttle.  Ittlinger teaches a non-return valve comprising:
a support member (right side of housing 1 in Figures 1 and 2) that has a through hole (3) that serves as a throttle of for the flow from a flow channel (2) toward the exterior (outside of 1), wherein a sectional area of a flow channel (3) in the through hole is smaller than a sectional area of one opening portion (the opening of 2 into 9) such that the through hole (3) functions as the throttle (Figures 1 and 2; paragraph [0018]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the device taught by Tsutsui with the throttle in the non-return valves taught by Ittlinger in order to regulate the flow out of the non-return valves and further to provide some back pressure which operates with the spring to bias the valves closed.
Response to Arguments
Applicant's arguments filed on March 2, 2022 have been considered but, are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746